       Case 3:18-cv-05215-JD Document 102 Filed 09/29/20 Page 1 of 5


 1   Timothy W. Moppin (SBN 133363)           LATHAM & WATKINS LLP
     Attorney at Law                          Jamie L. Wine (Bar No. 181373)
 2   2015 Junction Avenue                     885 Third Avenue
     El Cerrito, CA 94530                     New York, NY 10022
 3
     Telephone: (510) 232-0442                Phone: (212) 906-1200
 4   Email: timmoppin@yahoo.com               Facsimile: (212) 751-4864
            timmoppin@aol.com                 Email: jamie.wine@lw.com
 5
     Richard M. Nichols (SBN 166638)          Michele D. Johnson (Bar No. 198298)
 6   876 Arlene Way                           650 Town Center Drive, 20th Floor
     Novato, CA 94530                         Costa Mesa, CA 92626
 7
     Telephone: (415) 314-0066                Phone: (714) 540-1235
 8   Email: Rnicholspc@gmail.com              Facsimile: (714) 755-8290
                                              Email: michele.johnson@lw.com
 9   Attorneys for Plaintiff
     HOPE SOLO                                Attorneys for Defendant
10   [Additional Counsel on signature page]   UNITED STATES SOCCER FEDERATION, INC.
11

12

13

14                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
15                               SAN FRANCISCO DIVISION
16
     HOPE SOLO,                                 Case No. 3:18-CV-05215 JD
17
                   Plaintiff,                   JOINT STATEMENT REGARDING
18                                              RELEVANT DEVELOPMENTS IN THE
            v.                                  MORGAN LITIGATION
19
     UNITED STATES SOCCER FEDERATION, Complaint Filed: August 24, 2018
20   INC.

21                 Defendant

22

23

24

25

26

27

28

     JOINT STATEMENT REGARDING RELEVANT DEVELOPMENTS IN THE MORGAN LITIGATION
     CASE NO. 3:18-CV-05215 JD
       Case 3:18-cv-05215-JD Document 102 Filed 09/29/20 Page 2 of 5


 1
            Plaintiff Hope Solo (“Plaintiff”) and Defendant U.S. Soccer Federation, Inc.
 2
     (“Defendant”), pursuant to this Court’s February 26, 2020 Order, hereby submit this joint
 3
     statement advising the Court of relevant developments since the May 26, 2020 joint statement in
 4
     the litigation pending in the Central District of California, Morgan, et al. v. United States Soccer
 5
     Federation, Inc., Case No. 2:19-cv-01717-RGK-AGR (C.D. Cal.) (the “Morgan litigation”):
 6
            1.      On November 8, 2019, the District Judge in the Morgan litigation certified a Rule
 7
     23(b)(3) class on the Title VII claims at issue defined as “All WNT players who were members of
 8
     the WNT at any time from February 4, 2015 through the date of class certification,” and also
 9
     conditionally certified a collective action on the Equal Pay claims pursuant to 29 U.S.C. § 216(b).
10
     (Morgan, ECF No. 98). Plaintiff did not opt out of the Title VII class under Rule 23(b)(3), but she
11
     also did not opt into the Equal Pay collective action.
12
            2.      On May 1, 2020, the Morgan court issued an Order denying the plaintiffs’ motion
13
     for summary judgment, and granting U.S. Soccer’s motion for summary judgment in part,
14
     dismissing the plaintiffs’ Equal Pay Act claims, Title VII pay discrimination claims, and certain
15
     of the plaintiffs’ Title VII claims of working condition discrimination related to on-field playing
16
     conditions (Morgan, ECF No. 250). The Morgan court denied U.S. Soccer’s motion for summary
17
     judgment with respect to the plaintiffs’ remaining Title VII working conditions discrimination
18
     claims related to (1) charter flights and hotel accommodations, and (2) medical and training
19
     support.
20
            3.      The Morgan plaintiffs have stated their intent to appeal the Court’s ruling
21
     dismissing its Title VII and Equal Pay compensation claims.
22
            4.      On May 8, 2020, the Morgan plaintiffs filed an unopposed motion for entry of a
23
     final judgment pursuant to Rule 54(b) as to their Equal Pay Act and Title VII pay discrimination
24
     claims (Morgan, ECF No. 253) (“Rule 54(b) Motion”). That Motion was denied.
25
            5.      On May 8, 2020, the Morgan plaintiffs also filed an unopposed ex parte application
26
     to stay the June 16, 2020 trial pending the resolution of the Rule 54(b) Motion and any appeal
27
     (Morgan, ECF No. 254). On May 15, 2020, the Morgan Court denied plaintiffs’ ex parte
28

     JOINT STATEMENT REGARDING RELEVANT DEVELOPMENTS IN THE MORGAN LITIGATION
     CASE NO. 3:18-CV-05215 JD
       Case 3:18-cv-05215-JD Document 102 Filed 09/29/20 Page 3 of 5


 1
     application (Morgan¸ ECF No. 258), and issued a scheduling notice, continuing the pretrial
 2
     conference to August 31, 2020, and the trial to September 15, 2020 (Morgan, ECF No. 256). On
 3
     July 29, 2020, the Morgan Court reset the pretrial conference to January 11, 2021, and the trial to
 4
     January 26, 2021 (Morgan, ECF No. 271).
 5
             6.      Once there is a final judgment on the issues resolved on summary judgment in the
 6
     Morgan litigation, U.S. Soccer intends to seek leave to lift the stay for the limited purpose of
 7
     submitting a dispositive motion addressing the effect of the summary judgment decision on
 8
     Plaintiff’s claims here. Plaintiff will oppose U.S. Soccer’s motion to lift the stay for the purpose
 9
     of addressing the effect of the Morgan summary judgment on the claims here.
10
             7.      Plaintiff and U.S. Soccer intend to continue to work cooperatively towards a
11
     resolution in this action.
12

13
      DATED: September 21, 2020                     By:/s/          ________________________
14
                                                    Paul K. Stafford
15                                                  STAFFORD LAW FIRM, P.C.
16                                                  P. O. Box 710404
                                                    Dallas, TX 75204
17                                                  Telephone: (214) 649-3405
                                                    Facsimile: (214) 580-8104
18                                                  Email: paul@staffordfirmpc.com
19                                                  Richard M. Nichols (SBN 166638)
                                                    876 Arlene Way
20
                                                    Novato, CA 94530
21                                                  Telephone: (415) 314-0066
                                                    Email: rnicholspc@gmail.com
22
                                                    Timothy W. Moppin (SBN 133363)
23                                                  Attorney at Law
                                                    2015 Junction Avenue
24
                                                    El Cerrito, CA 94530
25                                                  Telephone: (510) 232-0442
                                                    Email: timmoppin@yahoo.com
26                                                         timmoppin@aol.com

27                                                  A.J. de Bartolomeo (SBN 136502)
                                                    TADLER LAW LLP
28                                                  P.O. Box 475847



                                                      3
      Case 3:18-cv-05215-JD Document 102 Filed 09/29/20 Page 4 of 5


 1                                      San Francisco, CA 94147-5847
                                        Telephone: (415) 226-0260
 2                                      Email: ajd@tadlerlaw.com
 3                                      Brian R. Morrison (admitted pro hac vice)
                                        TADLER LAW LLP
 4
                                        One Penn Plaza, 36th Floor
 5                                      New York, NY 10119
                                        Telephone: (646) 924-1040
 6                                      Email: bmorrison@tadlerlaw.com
 7                                      Attorneys for Plaintiff Hope Solo
 8
     DATED: September 21, 2020          By:/s/
 9                                      Jamie L. Wine (Bar No. 181373)
10                                      LATHAM & WATKINS LLP
                                        885 Third Avenue
11                                      New York, NY 10022
                                        Phone: (212) 906-1200
12                                      Facsimile: (212) 751-4864
                                        Email: jamie.wine@lw.com
13

14                                      Michele D. Johnson (Bar No. 198298)
                                        LATHAM & WATKINS LLP
15                                      650 Town Center Drive, 20th Floor
                                        Costa Mesa, CA 92626
16                                      Phone: (714) 540-1235
                                        Facsimile: (714) 755-8290
17
                                        Email: michele.johnson@lw.com
18
                                        Attorneys for Defendant U.S. Soccer Federation,
19                                      Inc.
20

21

22

23

24

25

26

27

28



                                          4
       Case 3:18-cv-05215-JD Document 102 Filed 09/29/20 Page 5 of 5


 1
                                      SIGNATURE ATTESTATION
 2
            Pursuant to Local Rule 5-1, I certify that all other signatories listed, on whose behalf the
 3
     filing is submitted, concur in the filing’s content and have authorized the filing.
 4
      DATED: September 21, 2020                      By: /s/
 5                                                   Jamie Wine

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                       5
